DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 have been examined.

Response to Arguments
Applicant's argument on pp. 3-4 of the 8/5/2022 Pre-Appeal Brief is persuasive and, therefore, the finality of the 5/6/2022 Office action is withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Shane Kennedy on 8/31/2022.
The application has been amended as follows: 

AMENDMENTS TO THE CLAIMS
	Please amend claims 1, 16, and 20 as follows:

1.	(Currently amended) A system comprising:
a data store storing unique fact triggers; and
a query handling system that includes:
at least one processor, and
a memory storing instructions that, when executed by the at least one processor, cause the query handling system to perform operations including:
selecting, from a document repository, documents associated with at least one unique fact trigger, the at least one unique fact trigger including a whitelisted trigger phrase that identifies the documents as including unique facts,
generating entity-sentence pairs for a first entity by:
extracting sentences from the selected documents and, 
for each sentence of at least some of the sentences:
identifying a reference to the first entity in the sentence,  
storing the sentence and an identifier for the document from which the sentence was extracted as an entity-sentence pair for the first entity, 
generating at least one main unique fact cluster for the first entity by clustering the entity-sentence pairs on salient terms, 
determining a representative sentence for the at least one main unique fact cluster, 

determining a topicality score for the representative sentence with respect to the documents associated with the at least one unique fact trigger,
determining a topicality threshold based on a breadth of a category of entity referred to by the entity-sentence pair associated with the representative sentence, and
based on the topicality score meeting the topicality threshold, providing the representative sentence in response to a query that identifies the entity referred to by the entity-sentence pair associated with the representative sentence.

16.	(Currently amended) A non-transitory medium having code segments stored thereon, the code segments, when executed by a processor cause the processor to:
determine that a query relates to an entity in a knowledge base and includes a unique fact trigger, the unique fact trigger including a whitelisted trigger phrase;
determine that the entity has a unique fact list, the unique fact list including sentences extracted from source documents that mention the entity, wherein sentences in  are included in response to determining a topicality score for the sentences with respect to the source documents meet a topicality threshold that is based on a breadth of a category of the entity; and 
provide the unique fact list in response to the query.

20.	(Currently amended) A method comprising:
determining that a query relates to an entity in a knowledge base and includes a unique fact trigger, the unique fact trigger including a whitelisted trigger phrase;
determining that the entity has a unique fact list, the unique fact list including sentences extracted from source documents that mention the entity, wherein sentences in the unique fact list are included in response to determining respective topicality scores for the sentences with respect to the source documents meet a topicality threshold that is based on a breadth of a category of the entity 
randomly selecting at least one unique fact from the unique fact list; and 
providing the at least one unique fact in response to the query.

Allowable Subject Matter
Claims 1-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121